OPINION OF THE COURT
Main, J.
The claimant was employed by Meadow Gold Products Corp. (Meadow), a distributor of ice cream products in metropolitan New York, as a route driver. All of the route drivers, including the claimant and most all of the other employees, were members of Local 757 of the International Brotherhood of Teamsters (Union). Meadow, in order to further its objective of hiring steady and reliable drivers *295available when needed and the Union, in an attempt to provide regular employment for more of its members and to enhance their economic welfare, took advantage of certain of the overtime exemption provisions of the Fair Labor Standards Act (US Code, tit 29, ch 8) and entered into a bargaining agreement. The crux of this contract, insofar as is pertinent here, was an agreement whereby instead of paying the route drivers overtime within the pay period within which it was earned, the employer would bank or credit overtime hours to the individual driver. At some time later during the slack business season when it had no need for its full complement of route drivers, it would designate certain periods of time during which a number of drivers would be laid off or be “out on traded time”. The determination as to who would be “out” was made on the basis of seniority with the result that ofttimes a driver with little or no seniority who had accumulated overtime would be forced “out” for a period of several weeks. During the period of time that the driver was “out”, he was compensated from a fund created by the banked overtime. The rate of pay that he received was fixed by the agreement and was somewhat in excess of his base pay so as to take into account the commissions he would lose when in the “off” status. It was while this claimant was forced out on traded time that he filed the claim for benefits which is the subject of this appeal. The board found that the claimant was totally unemployed for the seven-week period and, therefore, entitled to benefits.
The employer contends that the record is without substantial evidence to support the board’s determination that the claimant was unemployed within the meaning of subdivision 1 of section 591 of the Labor Law, that the claimant was unavailable, and that the board decision contravenes the purpose of the Labor Law. We disagree.
The record conclusively demonstrates that the claimant was laid off, or, stated another way, was forced out on traded time. His employer concededly had no work for him for a period of seven weeks. Of critical importance is the fact that the money he received from the employer was not wages or remuneration or vacation pay but was his own previously earned money which had been held by the em*296ployer for an extended period of time. In short, he had no employment for seven weeks and no remuneration from his employer, and the extension of certain fringe benefits did not change his situation. The right of an employee to unemployment insurance benefits is to be adjudicated by the administrative authority and the courts on the basis of the facts and is not determined by the employer on the basis of whatever label or designation he may from time to time apply (Matter of Walker [Catherwood], 28 AD2d 256, 260).
The emloyer’s assertion that the claimant was unavailable (Labor Law, § 591, subd 2) is bottomed upon a provision in the collective bargaining agreement which provides : “Employees are not permitted to engage in any other occupation or business while in the company’s employ.” We need make no comment upon this provision because of the substantially supported conclusions of the board that the claimant was not in the employ of the company during this seven-week period.
Lastly, we do not subscribe to the employer’s contention that the board decision was contrary to the spirit and purpose of the Unemployment Insurance Law (Labor Law, art 18). This assertion is apparently based upon the fact that the claimant was receiving base salary and so did not need benefits. Again, claimant was not receiving salary or wages but rather his own previously earned money and need is not the criterion for eligibility under unemployment compensation programs (Christian v New York State Dept. of Labor, Div. of Employment, 347 F Supp 1158).
The decision should be affirmed, without costs.